Dismissed and Opinion Filed September 18, 2020




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00561-CV

            MAHMOUD “SAMMY” AFIFI, Appellant
                            V.
TEHSEL DHAWALI, AN INDIVIDUAL, DHALIWAL LABORATORIES,
LLC., DHALIWAL LABS ILLINOIS, LLC., JOINTLY AND SEVERALLY,
                         Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-17649

                        MEMORANDUM OPINION
                 Before Justices Molberg, Carlyle, and Browning
                           Opinion by Justice Carlyle
      The clerk’s record in this case is past due. By letter dated June 12, 2020, we

informed appellant the clerk’s record had not been filed because appellant had not

paid for the clerk’s record. We directed appellant to provide, within ten days, (1)

verification of payment or arrangements to pay for the clerk’s record, or (2) written

documentation that appellant had been found entitled to proceed without payment of
costs.1 We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not provided the required

documentation, nor otherwise corresponded with the Court regarding the status of

this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                        /Cory L. Carlyle/
                                                        CORY L. CARLYLE
                                                        JUSTICE

200561F.P05




    1
       Our record contains a statement of inability to pay filed in this Court on June 8, 2020. By letter dated
June 15, 2020 we informed appellant that pursuant to Texas Rule of Appellate Procedure 20.1, he could
proceed without payment of the appellate court filing fees, but costs for the record were governed by Texas
Rule of Civil Procedure 145. Our record does not show appellant filed a statement of inability to pay in the
trial court as required by rule 145.
                                                     –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MAHMOUD "SAMMY" AFIFI,                       On Appeal from the 116th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-17-17649.
No. 05-20-00561-CV          V.               Opinion delivered by Justice Carlyle.
                                             Justices Molberg and Browning
TEHSEL DHAWALI, AN                           participating.
INDIVIDUAL, DHALIWAL
LABORATORIES, LLC.,
DHALIWAL LABS ILLINOIS,
LLC., JOINTLY AND
SEVERALLY, Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 18th day of September, 2020.




                                       –3–